Citation Nr: 0916093	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, gunshot wound, right foot, Muscle Group X, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
scar, left foot, residual, gunshot wound, currently evaluated 
as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2008, the Board remanded the 
claims for additional development.  

In a letter, received in November 2008, the Veteran raised a 
claim of entitlement to service connection for heart disease 
secondary to his service connected right foot, and left foot, 
disabilities.  This claim has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, gunshot wound, 
right foot, Muscle Group X, are not shown to be manifested by 
more than a moderate disability.   

2.  The Veteran's service-connected scar, left foot, 
residual, gunshot wound, is shown to be productive of a scar 
of about 1.5 x 2 centimeters (cm.) in diameter, with no more 
than slight limitation of function; it is not shown to be 
productive of marked interference with his employment, or to 
require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals, gunshot wound, right foot, 
Muscle Group X, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.56, 
4.73, Diagnostic Codes 5310, 5284 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected scar, left foot, residual, gunshot wound, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic 
Code 7804, 7805 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that an increased ratings are warranted 
for his service-connected residuals, gunshot wound, right 
foot, Muscle Group X, and service-connected scar, left foot, 
residual, gunshot wound.  Each disability is currently 
evaluated as 10 percent disabling.  

The Board first notes that in March 2009,  the Board received 
medical evidence from the Veteran without a waiver of RO 
review.  However, this evidence is in the form of an 
electrocardiogram, and it was clearly submitted in 
association with his claim for secondary service connection 
for heart disease, which has not been adjudicated by the RO, 
which is not before the Board at this time, and which is not 
material to the bases for the Board's decisions.  Therefore, 
this evidence is not "pertinent" as defined at 38 C.F.R. § 
20.1304(c) (2008) to the issue before the Board, and a remand 
for RO consideration is not required.

If the Veteran wishes to file a claim for service connection 
for a heart disability with the VA, he should file such a 
claim with the RO.   

In October 1967, the RO granted service connection for 
residuals of GSW (gunshot wound), right foot, evaluated as 10 
percent disabling, and residuals of GSW, left foot, scar, 
evaluated as noncompensable (0 percent disabling).  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  In September 1998, the Board 
increased the Veteran's rating for his residuals of GSW, left 
foot, scar, to 10 percent.  There was no appeal, and the 
Board's decision became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  

In August 2004, the Veteran filed claims for increased 
ratings.  In October 2004, the RO denied the claims.  The 
Veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).  

As for the history of the disabilities in issue, see 38 
C.F.R. § 4.1 (2008), the Veteran's service records indicate 
that in May 1945, he sustained a perforating right foot .45 
caliber GSW of the right foot which entered between his 
second and third toes and exited at the inner side of the 
back of the foot, and then struck his left ankle, after 
another soldier shot him as he was cleaning his weapon.  His 
wounds were debrided and the bullet was removed.  An X-ray 
revealed no fractures or foreign bodies.  These records 
indicate that his treatment lasted from May 31, 1945 to June 
22, 1945, at which time it was noted that his wounds had 
healed.  

The post-service medical reports do not show any relevant 
treatment until 1985, with complaints of intermittent pain 
and numbness, but no limitation of motion shown.  In 1986, 
the findings included muscular atrophy, and post-traumatic 
neuropathy.  In 1990, he was noted to have osteoarthritis.  
Thereafter, the record includes findings of muscular atrophy, 
osteoarthritis, and osteoporosis.  

The Veteran's service-connected residuals, gunshot wound, 
right foot, Muscle Group X, are currently evaluated as 10 
percent disabling.  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73 (2008).  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  

The veteran's right foot condition has been evaluated under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5310, which provides 
that Muscle Group X governs movements of the forefoot and 
toes and propulsion thrust in walking.  The muscles of Muscle 
Group X are divided into two groups, the plantar and the 
dorsal muscles.  The muscles of the plantar aspect of the 
foot consist of (1) Flexor digitorum brevis; (2) abductor 
hallucis; (3) abductor digiti minimi. (4) quadratus plantae; 
(5) lumbricales; (6) flexor hallucis brevis; (7) adductor 
hallucis; (8) flexor digiti minimi brevis; (9) dorsal and 
plantar interossei.  Other important plantar structures are 
the Plantar aponeurosis, long plantar and calcaneonavicular 
ligaments, tendon of posterior tibial, peroneus longus, and 
long flexors of the great and little toes.

Under DC 5310, a 10 percent rating is warranted for a 
moderate disability, and that a 20 percent rating is 
warranted for moderately severe disability. 

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56.

Under 38 C.F.R. § 4.56(d)(2)(iii), a moderate disability of 
muscles is evidenced by objective findings that may include: 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, as 
well as some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

Under 38 C.F.R. § 4.56(d)(3), the type of injury 
characteristic of a moderately severe muscle disability is 
one where the injury was either through and through, or a 
deep penetrating wound by a small high velocity missile or 
large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intramuscular 
scarring.  The history and complaint would be characterized 
by service department record (or other evidence) showing 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  The objective findings would be 
characterized by: entrance (and if present, exit) scars would 
indicate the track of missile through one or more muscle 
groups.  There would be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  

The medical evidence consists of VA and non-VA reports, dated 
between 2004 and 2006.  

This evidence includes a VA foot examination report, dated in 
August 2004, which shows that the Veteran complained of pain 
and stiffness in both ankles, with flare-ups three to four 
times per week, precipitated by cold weather, and manifested 
by moderate functional impairment.  He asserted that he used 
a cane for ambulation.  The report indicates that no braces, 
shoe inserts, or corrective shoes were used.  

On examination, there was no gross abnormality of the feet.  
He could not endure repetitive rising on his toes and heels, 
or squatting during flare-ups.  He walked slowly with a cane.  
There were no callosities, breakdown, or unusual shoe wear 
patterns that indicated abnormal weight bearing.  The 
diagnosis noted residuals of GSW, left and right foot, healed 
scars, and degenerative joint disease, both feet.  

A VA joint examination report, dated in August 2004, shows 
that the Veteran complained of pain in his feet and ankles, 
with flare-ups three to four times per week, aggravated by 
cold weather and when he walked barefoot on rough surfaces.  
He denied giving way, and stated that he could not tolerate 
prolonged standing and walking.  He reported using a cane to 
ambulate.  There was no edema, effusion, or instability.  
There was no ankylosis.  The diagnosis noted residuals of GSW 
and surgery right foot, with injury to Muscle Group X, 
residual of GSW to left foot, scar healed, DJD (degenerative 
joint disease), both feet, calcaneal spur, right ankle, and 
mild osteoporosis on X-ray, bilateral ankles; the findings 
noted to have a moderate effect on employment.  

A VA muscle examination report, dated in August 2004, notes 
moderate functional impairment on flare-ups, and moderate 
interference with activities of daily living.  It was further 
noted that the muscle group can move the joint independently 
through a useful range of motion, but that there was 
limitation of motion, due to pain.  

A VA scar examination report, dated in August 2004, notes a 
slight limitation of motion of both ankles, greater on the 
left.  

A letter from a physician at the Rosario District Hospital, 
dated in November 2004, states that the Veteran has been 
receiving treatment since January 2002 for symptoms that 
include difficulty walking secondary to bilateral 
osteoporosis of the ankles, secondary to post gunshot wound.  
The letter further notes generalized body weakness, easy 
fatigability, and tenderness and swelling of the ankles that 
kept him in bed during severe attacks in spite of continuous 
medications.  The diagnoses included osteoporosis bilateral 
ankle secondary to post gunshot wound.  

A letter from D.E.C., M.D., dated in March 2006, states that 
the Veteran had been treated four times, with complaints of 
difficulty walking due to pain over his big toe and second 
toe, accompanied by numbness of the right lower extremity 
with occasional swelling of the right foot, tenderness of the 
left ankle, and limitation of motion of the right foot.  

On examination, there was numbness at the right lower 
extremity and right foot atrophy, with limitation of 
movement.  The diagnoses were rheumatoid arthritis, and 
muscular atrophy, right foot, secondary to trauma.  The 
physician noted that the Veteran's symptoms were aggravated 
by walking and cold weather and prolonged standing or 
walking.  

A VA bones examination report, dated in May 2006, notes that 
there is no evidence of fracture or dislocation over both 
feet on X-ray, and that there is no history of oseomyelitis, 
trauma to the bones, neoplasm, inflammation, abnormal motion, 
or flare-ups of bone or joint disease.  The report further 
notes that there was no evidence of leg shortening, and that 
there was no abnormal bone or joint.  On examination, there 
was an antalgic gait and poor propulsion.  There was no 
ankylosis, signs of bone disease, genu recurvatum, os calsis, 
or astragalus.   

A VA foot examination report, dated in May 2006, notes that 
the Veteran used Iboprofen with mild to moderate relief of 
his symptoms, complaints of flare-ups once or more a week, 
usually lasting one day, precipitated by prolonged walking or 
standing, during which time he could not ambulate.  It was 
noted that he frequently, but intermittently, used a cane.  
For the right foot, the Veteran gave a history of tenderness, 
stiffness, fatigability, weakness, pain, incoordination, lack 
of endurance, toe deformity, and calluses, but no swelling, 
heat, redness, or spasm.  On examination, there was no 
abnormal motion, crepitus, edema, effusion, instability, 
muscle atrophy, redness, spasm, heat, painful motion, or 
evidence of abnormal weight bearing.  There was tenderness, 
weakness over right toe in plantar flexion, moderate, as well 
as moderate incoordination.  Gait was antalgic with poor 
propulsion.  Pulses in the feet were normal.  There was 
"deformity or structural abnormality" (not further 
specified).  The right foot had hallux valgus, with a 20 
degree angulation at the first metatarsophalangeal joint.  
There was no flatfoot, hammertoes, pes cavus (clawfoot), or 
evidence of malunion or nonunion of the tarsal/metatarsal 
joints.  It was noted that his symptoms had moderate to 
preventative effects on several daily activities.  

A VA joints examination report, dated in May 2006, contains a 
number of findings that are duplicative of those contained in 
the May 2006 VA foot examination report.  In addition, it was 
noted that he had no incapacitating episodes of arthritis, 
that he could stand for 15 to 30 minutes, and that he could 
not walk more than a few yards.  On examination, he had no 
inflammatory arthritis, no joint ankylosis.  The examiner 
stated that the small joints of the feet, and the ankle 
joints, were not affected by the gunshot wound or injury, and 
that any changes seen on X-ray were the result of 
degenerative osteoarthritis due to advanced aging.  

A VA muscles examination report, dated in May 2006, notes 
that the history of the Veteran's GSW included muscle trauma, 
and a through-and-through injury, with no infection before 
healing, and no bone, nerve, vascular, or tendon injuries.  
Flare-ups were described by the Veteran as intense, daily, 
and lasting several hours, during which time he could not 
walk.  His current complaints included pain, increased 
fatigability, weakness, and decreased coordination.  

On examination, there was no loss of deep fascia or muscle 
substance, or atrophy.  There was weakness of the right 
plantar muscle.  There were no residuals of nerve damage, 
tendon damage, or bone damage, and no limitation of motion, 
with the exception of the right plantar muscle injury (flexor 
hallucis brevis) and injury to the right long plantar 
ligament.  It was noted that the left foot did not have a 
muscle injury.  The right foot had no atrophy, and it had a 
hallux valgus deformity that was unrelated to the GSW.  It 
was noted that his symptoms had moderate to preventative 
effects on several daily activities.  

The Board notes that the May 2006 VA bones, foot, muscle, 
joint, and scar examination reports, discussed above and 
below, were all completed by the same physician.  

The Board finds that the claim must be denied.  In this case, 
the evidence is insufficient to show that the Veteran's right 
foot is productive of a moderately severe injury.  As an 
initial matter, the Veteran's service treatment reports do 
not show that he had a prolonged infection, nor are they 
sufficient to show hospitalization for a prolonged period for 
treatment.  See 38 C.F.R. § 4.56(d)(3).  Furthermore, 
although the Veteran sustained a through-and-through GSW in 
his right foot, this injury is not shown to have affected any 
muscle group other than Muscle Group X.  Therefore, only one 
rating is to be assigned.  See. 38 C.F.R. § 4.56(b).  

With regard to the scope of his injury, the August 2004 VA 
examiner stated that the small joints of the feet, and the 
ankle joints, were not affected by the gunshot wound, that 
any changes seen on X-ray were the result of degenerative 
osteoarthritis due to advanced aging, and that the right foot 
hallux valgus deformity is unrelated to the GSW.   This is 
consistent with the May 2006 VA examination reports, in which 
the examiner essentially noted that the Veteran's GSW caused 
muscle trauma, and a through-and-through injury, with no 
infection before healing, and no bone, nerve, vascular, or 
tendon injuries, with the exception of the right planter 
muscle injury (flexor hallucis bravis) and injury to the 
right long plantar ligament.  

To the extent that a 2004 private treatment report states 
that the Veteran's ankle osteoporosis is "secondary to post 
gunshot wound," this report does not indicate that it was 
based on a review of the Veteran's medical records, and it 
does not discuss the Veteran's age as a possible cause of his 
osteoporosis (the Veteran service records indicate that he 
was born in 1926).  This report is therefore afforded less 
probative value than the findings in the VA examination 
reports, which indicate that the Veteran's right foot bony 
changes are due to aging, and that they were based on a 
review of the Veteran's medical records.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.); see also Mittleider 
v. West, 11 Vet. App. 181 (1998).  

With regard to current symptoms and findings, there is no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, as a 
residual of his right foot gunshot wound.  The August 2004 VA 
examination reports note "moderate" impairment, weakness 
over the right toe in plantar flexion, and incoordination.  
He used of a cane for ambulation, but did not use braces, 
shoe inserts, or corrective shoes.  The May 2006 VA 
examination reports indicate that there was weakness of the 
right plantar muscle.  There was no painful motion, or 
evidence of abnormal weight bearing, however, there was 
tenderness, weakness over right toe in plantar flexion, 
moderate, as well as moderate incoordination.  They further 
indicate that there was weakness of the right plantar muscle, 
but no painful motion, or evidence of abnormal weight 
bearing.  

With regard to muscle atrophy, a March 2006 private treatment 
report notes the presence of muscle atrophy, without further 
description.  However, the 2004 and 2006 VA examination 
reports, which indicate that there is no atrophy. 
In summary, the evidence is insufficient to show that the 
Veteran's service-connected residuals, gunshot wound, right 
foot, Muscle Group X, are productive of a moderately severe 
disability.  See 38 C.F.R. § 4.56.  Therefore, a rating in 
excess of 10 percent is not warranted under DC 5310.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and that the claim must be 
denied.  

The Board has considered whether a rating in excess of 10 
percent is warranted under any other potentially applicable 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderately 
severe foot injury warrants a 20 percent rating.  

As previously stated, the Veteran's disability is shown to be 
productive of a right plantar muscle injury (flexor hallucis 
bravis) and  an injury to the right long plantar ligament.  
The August 2004 VA muscle examination report notes 
"moderate" functional impairment on flare-ups, and 
"moderate" interference with activities of daily living.  
Muscle atrophy was noted in a March 2006 private treatment 
report, with no further description, and was not found upon 
VA examination in 2004 or 2006.  The May 2006 VA examination 
reports note that there was no painful motion, or evidence of 
abnormal weight bearing, but that there was tenderness, 
weakness over right toe in plantar flexion, "moderate," as 
well as "moderate" incoordination.  

In summary, the Board finds that the Veteran is shown to have 
a number of right foot and ankle disorders that are unrelated 
to his inservice injury, and the evidence is insufficient to 
show that he has a moderately severe foot injury due to his 
service-connected symptoms. The Board therefore finds that 
the criteria for a 20 percent rating under DC 5284 have not 
been met, and that the claim must be denied.  

As a final matter, given the foregoing findings, which show 
that the Veteran's residuals are confined to a right plantar 
muscle injury and an injury to the right long plantar 
ligament, and which indicate that he does not have many of 
the disorders provided for at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270-5283, these diagnostic codes are not for 
application.  

The Veteran asserts that he is entitled to a rating in excess 
of 10 percent for service-connected scar, left foot, 
residual, gunshot wound.  

The RO has evaluated the Veteran's left foot scar as 10 
percent disabling under 38 C.F.R. § 4.118, DC 7804.  The 
Board initially notes that the 10 percent rating is the 
maximum rating provided for under DC 7804.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable code.  Schafrath.  

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of 
the head, face, or neck, that are deep or cause limited 
motion) (2008), a 20 percent evaluation is warranted for an 
area or areas exceeding 12 square inches (77 square 
centimeters).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (1).  A deep scar is 
one associated with underlying soft tissue damage.  Note (2).

Under 38 C.F.R. § 4.118, DC 7805 (2008), scars, other, are to 
be evaluated based on limitation of function of the affected 
part.  

An August 2004 VA scars examination report notes the presence 
of a healed scar at the left ankle, where a bullet had lodged 
in the medial aspect of the left medial malleolus, measuring 
about 1.5 x 2 centimeters (cm.) in diameter.  The scar was 
nontender, nonadherent, and slightly depressed.  The report 
indicates that the scar was not painful, and stable, and that 
there was a slight limitation of motion of the left ankle.  
The relevant diagnosis was healed scar, left foot, residual 
of GSW and surgery.  The report is accompanied by photographs 
of the Veteran's left foot.  

VA muscle, and scar, examination reports, dated in May 2006, 
note the presence of a superficial 1.5 cm. linear scar on the 
left foot that was slightly depressed.  There was no exit 
wound.  The scar was not painful or tender.  There was no 
underlying tissue loss.  The report notes that the scar did 
not result in a limitation of motion or loss of function.  

The medical evidence does not reflect that the manifestations 
required for an evaluation in excess of 10 percent are 
present.  There is no medical evidence to show that the 
Veteran's left foot scar exceeds 12 square inches.  With 
regard to DC 7805, even if the August 2004 VA examination 
report was interpreted to associate a "slight" limitation 
of ankle motion with the scar, this would not result in a 
rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 
5271 (requiring a marked limitation of motion for a 20 
percent rating).  In addition, the May 2006 VA examination 
reports indicate that his left foot scar is not productive of 
a limitation of function.  Therefore, the criteria for a 
rating in excess of 10 percent are not shown to have been met 
under DC 7801 or 7805.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. Section 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  Thus, the 
Board has reviewed the entirety of the disability picture, 
but finds that it is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  There is no evidence to show that the Veteran's 
left foot scar is productive of marked interference with his 
employment, or that it has required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  For this reason, the Board finds no 
basis to refer this case for consideration of an 
extraschedular rating.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
the disabilities in issue, such that increased evaluations 
are warranted.   



Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2004, April 2006, and June and 
September of 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The August 2004 VCAA notice did not discuss the criteria for 
increased ratings, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
556 U.S. ___ slip op. (Dec. 8, 2008).  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed, 
some other possible circumstances that could demonstrate that 
VA error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as a reasonable 
person could be expected to understand from the notices what 
was needed.  Specifically, the December 2005 Statement of the 
Case, and the August 2006 Supplemental Statement of the Case, 
listed the relevant criteria for increased ratings.  In March 
2008, the Board specifically remanded the claims in order for 
the Veteran to be afforded notice consistent with Vazquez-
Flores, and the RO complied with the Board's instructions in 
the June 2008 VCAA notice.  These actions by VA indicate that 
a reasonable person could be expected to understand from the 
notices what was needed.  The actions of the Veteran, who 
submitted additional evidence in April 2006, also indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process, and show that 
the Veteran has had a meaningful opportunity to participate 
in the development of his claims.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records have been obtained, and the Veteran has been 
afforded examinations.  The appellant has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


